Citation Nr: 1021588	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  03-34 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU) from July 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from October 1968 to August 
1971.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In April 2008, the Board issued a decision restoring a 60 
percent rating for a respiratory disorder from July 1, 
2003, to August 20, 2007, granting a 100 percent rating 
for that disability as of August 23, 2007, and remanding 
the issue of TDIU prior to August 23, 2007, to the RO or 
the Appeals Management Center (AMC).  


FINDING OF FACT

From July 1, 2003, the Veteran's service-connected 
pulmonary sarcoidosis has precluded him from obtaining and 
maintaining any form of substantially gainful employment 
consistent with his education and industrial background.


CONCLUSION OF LAW

From July 1, 2003, the criteria for a total disability 
rating based on individual unemployability due to service-
connected disabilities have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to TDIU.  The Board 
will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veteran 
has been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the evidence currently of record is sufficient 
to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

It is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities 
shall be rated as totally disabled.  38 C.F.R. § 4.16.  A 
finding of total disability is appropriate, "when there is 
present any impairment of mind or body that is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment 
that, "is ordinarily followed by the nondisabled to earn 
their livelihoods with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment will not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less 
than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability it is ratable at 60 percent or more, and 
that if there are two or more such disabilities at least 
one is ratable at 40 percent or more and the combined 
rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, 
and only asks for a TDIU because of "subjective" factors 
that the "objective" rating does not consider.  Vittese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

Analysis

This appeal concerns the time period from July 1, 2003.  
The Veteran is service-connected for pulmonary 
sarcoidosis, rated as 60 percent disabling beginning that 
date.  The Veteran filed his claim for a TDIU in November 
2003.  As of August 23, 2007, he is in receipt of a 100 
percent schedular rating for his pulmonary sacrcoidosis.  

The Veteran contends that the effects of his service-
connected disability render him unemployable during the 
period in question.  He urges that total disability did 
not begin in August 2007 but rather existed due to the 
occupational effects of sarcoidosis since July 2003.  
Statements from his employers dated in July 2003 and 
January 2004 confirm this assertion, indicating that he 
could not maintain his usual employment at a logging 
company or with a wrecker service due to the debilitating 
effects of his respiratory disorder.  These statements are 
not inconsistent with treatment records and are considered 
fully credible as to the time period on appeal.  

Specifically, VA and private treatment records show that 
the Veteran had sarcoidosis for many years, but that it 
increased dramatically in severity in July 2003.  He was 
treated for moderate restrictive pulmonary disease in July 
2003, and his complaints showed significant restriction.  
In September 2005, a VA physician treating the Veteran 
indicated that the Veteran was unemployable due to 
sarcoidosis.  This assessment is consistent with the 
September 2007 records showing that the Veteran had been 
prescribed continuous oxygen for his disability.  

Despite these manifestations of service-connected 
disabilities, on VA examination in August 2007, a VA 
examiner found that the service-connected disability did 
not preclude the Veteran from sedentary employment.  

In this case, the record is replete with references to 
frequent VA and private outpatient treatment for breathing 
difficulties.  

The RO essentially denied TDIU based on the VA examiner's 
August 2007 opinion.  However, a VA doctor's assessment in 
September 2005 suggested that the Veteran was unemployable 
due to sarcoidosis.  There is substantial evidence to 
support this assessment.  Significantly, the letters from 
the Veteran's employers are found to be highly probative 
evidence of his inability to work.  Such letters are 
deemed credible.  Moreover, such letters also explained 
that the Veteran was unable to work, in part, because of 
his numerous medical appointments related to his 
sarcoidosis.  This strongly suggests that even sedentary 
work would not be possible, as the Veteran would still be 
frequently unavailable for work of any kind.  The VA 
examiner in August 2007 did not take this into account in 
rendering his opinion, thus diminishing its probative 
value.  The VA examiner also failed to explain how the 
Veteran's need for continuous oxygen would impact his 
ability to perform even sedentary work.  

The Veteran here has no post-high school education and has 
always performed physical work, per his VA Form 21-527.  
The Board finds that due to the Veteran's occupational 
background and in light of the manifestations of his 
service-connected disability, he had little realistic 
possibility of maintaining employment, which is supported 
by the overall treatment record, treating doctor's 
opinion, employer's statements and the Veteran's credible 
written statements as to the manifestations of the 
service-connected disability.

In considering all of the above, and resolving reasonable 
doubt in the Veteran's favor, there is competent evidence 
that the service-connected disability rendered the Veteran 
unemployable as to the period from July 1, 2003.  Again, a 
total schedular rating takes effect from August 23, 2007.  

The Board therefore concludes that the Veteran's service-
connected sarcoidosis was sufficient to preclude him from 
obtaining and maintaining any form of substantially 
gainful employment consistent with his education and 
employment background from July 1, 2003.  Accordingly, 
entitlement to a TDIU is in order from that date.


ORDER

A TDIU is granted from July 1, 2003, subject to the 
criteria governing the award of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


